            Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 1 of 8




 1                                              DISTRICT COURT JUDGE BENJAMIN H. SETTLE
                                                  MAGISTRATE JUDGE KAREN L. STROMBOM
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9      THOMAS W.S. RICHEY,                                  NO. 3:12-CV-05060-BHS-KLS
10                                 Plaintiff,                DEFENDANT’S REPLY TO
                                                             PLAINTIFF’S RESPONSE TO
11              v.                                           DEFENDANT’S MOTION FOR
                                                             RELIEF FROM ORDER
12      D. DAHNE,
13                                 Defendant.
14          Defendant, DENNIS DAHNE, by and through his attorneys of record, ROBERT W.

15   FERGUSON, Attorney General, and HALEY BEACH, Assistant Attorney General,

16   respectfully submits the following Reply to Plaintiff’s Response to Defendant’s Motion for

17   Relief from an Order.

18                                              I.   REPLY
19          Plaintiff Thomas Richey does not seem to contest Defendant’s legal arguments for

20   dismissal, but rather simply argues that he lied in the letter to his wife. Richey maintains that

21   he decided to plant this “lie” in his letter because he believed his outgoing mail to his wife

22   was not being sent. Richey’s version of events is implausible on its face and belied by the

23   evidence in the record, and potentially by additional evidence this Court could order

24   admitted, including Richey’s recorded phone calls that Defendant has moved to admit in a

25   separately filed motion. The Court should consider the evidence, Richey’s implausible

26   version of events, and Richey’s history of frivolous and malicious litigation and grant

       DEFENDANT’S REPLY TO                            1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S RESPONSE TO                                                   PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                         Olympia, WA 98504-0116
       FROM ORDER                                                                (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
            Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 2 of 8




 1   Defendant’s motion, or hold an evidentiary hearing to make a determination as to whether
 2   Richey perpetrated a fraud upon the Court.
 3   A.     Richey’s Version of Events is Implausible
 4          Richey would have this Court believe that, in an effort to “bait and antagonize” prison
 5   staff, he decided to admit that he had fabricated the facts underlying his right-to-petition
 6   claim in this lawsuit. Of all the many things that might be thought to antagonize prison staff,
 7   it seems odd that Richey would land on a detailed admission of his fabrication of a lawsuit
 8   that these individuals more than likely knew nothing about. He also includes this supposed
 9   “bait” directly under a paragraph discussing an illicit scheme to perform services for “two
10   more potential clients,” one of whom was going to solicit “dosh” 1 from a relative and one of
11   whom was going to pay Richey “a combo of store and street dosh.” Declaration of Jack
12   Warner, Exhibit 1. It seems odd that Richey would choose to insert false information for the
13   Department of Corrections (DOC) to read right below an admission of an illicit prison
14   bartering scheme. It also seems unlikely that he would do so at a time when the lawsuit in
15   question is still pending, and would include information about other money-making litigation
16   schemes that are still pending, as well.
17          Additionally, staff reviewed a number of letters at this time that included a vari ety of
18   dishonest money-making schemes, some of which involved litigation-related schemes and
19   some of which involved other schemes. Declaration of George Gilbert, ¶ 4, Exhibit 1. For
20   example, Richey discusses doing legal work for other inmates in exchange for payment of
21   commissary credits or other goods, a scheme to pressure a disciplinary hearing officer to
22   dismiss an infraction and reduce other disciplinary sanctions, a plan to solicit donations of
23   clothing and food to then sell for money, a plan to continually submit grievances with
24   disrespectful language prior to the Supreme Court’s ruling in this case, and a plan for his
25   wife to pose as a literary agent in an effort to get him a book deal. Gilbert Decl., Exhibit 1.
26          1
                Context suggests this term is slang or code for money.

       DEFENDANT’S REPLY TO                                      2       ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       PLAINTIFF’S RESPONSE TO                                                     PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                           Olympia, WA 98504-0116
       FROM ORDER                                                                  (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
            Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 3 of 8




 1   He also sends a letter to another family member or friend, Elaine, in which he states, “[l]ately,
 2   I’ve been submitting as many grievances as possible in an effort to see them dismissed so I
 3   can sue. . . . This is really a money-making opportunity. Of course, they [don’t know] this.”
 4   Gilbert Decl., Exhibit 1, at 5. It is unlikely that if Richey believed DOC was so closely
 5   monitoring his mail, he would include information about his scheme that relies on DOC staff
 6   not knowing about his scheme. He also told Elaine, in a separate letter, about the Supreme
 7   Court denying review in this case, and stated: “Now it’s all about settling my cases. I’ve this
 8   initial case, then there’s the big one with 50 grievances, and I racked another seven
 9   grievances here . . . . I don’t know how much I’ll settle for, but I’d like to get anywhere from
10   30 to 50k.” Gilbert Decl., Exhibit 1, at 9. Again, it seems rather unlikely that Richey would
11   include his settlement goals for active cases, including a dollar amount, if he believed
12   mailroom staff were so keenly interested in his litigation activities. This letter was dated May
13   15, 2019, Gilbert Decl., Exhibit 1, at 8, two days after the Supreme Court denied review, and
14   presumably after Richey called his wife “to share news about winning” this case and she
15   supposedly informed him that she had not received his letters. ECF No. 97, at 7.
16          Additionally, Monroe Correctional Complex (MCC) mailroom staff reviewed their
17   files and they indicate that Richey did not have any outgoing mail rejected or withheld from
18   mailing during that time. Declaration of Melinda Tuggle, ¶ 3. The investigator also indicates
19   that he received copies of the reviewed mail rather than originals. Gilbert Decl., ¶ 4. The
20   investigator receives copies when the outgoing mail is reviewed and copied for investigation,
21   but still allowed to be sent out. Richey states that he learned of his wife supposedly not
22   receiving his letters when he called her to inform her about the Supreme Court decision
23   denying review. DOC has Richey’s calls recorded and available for review. Gilbert Decl., ¶
24   3. The Court should grant Defendant’s separately filed motion to admit the contents of that
25   phone call to confirm or refute that claim.
26

       DEFENDANT’S REPLY TO                            3               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S RESPONSE TO                                                   PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                         Olympia, WA 98504-0116
       FROM ORDER                                                                (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
            Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 4 of 8




 1          Richey also states that he would not have lied in his grievance to Dennis Dahne back
 2   in November 2011 because he would have assumed it would have been investigated and t he
 3   lie revealed, exposing him to potential disciplinary action, and he could never have guessed
 4   that the grievance coordinator would find his language unacceptable and refuse to process
 5   the grievance. ECF No. 97, at 2. But Richey’s history disproves this claim, as well. In Richey
 6   v. Thaut, No. C11-5680-RBL-KLS, 2012 WL 527521 (W.D. Wash. Feb 16, 2012), Richey
 7   filed a civil rights complaint against Stafford Creek Correction Center grievance coordinator
 8   Douglas Thaut, over Thaut’s handling of one of Richey’s grievances. That grievance claimed
 9   that Richey was denied a shower by an “extremely obese female Hispanic guard” and opined
10   as to whether there was “a fat farm that raises all the obese women that Stafford Creek hires.”
11   See Richey v. Thaut, No. C11-5680-RBL-KLS, Dkt. 45-2, at 2. On August 2, 2011, Thaut
12   advised Richey to rewrite the grievance and leave out that and other objectionable language.
13   Id. So when Richey filed the grievance underlying this claim in November 2011, he would
14   have known that Stafford Creek was at that time refusing to process grievances containing
15   abusive language. Richey states in his letter to his wife that he read an old case that he used
16   as inspiration for this lawsuit, which makes sense given the similarities in the grievance
17   underlying this case to the grievance at issue in Bradley v. Hall, 64 F.3d 1276 (9th Cir.
18   1995).2 Bradley involved a grievance that stated, among other things: “Her [the guard’s]
19   actions shows her misuse of her authority and her psychological disorder needs attention.
20   Then you wonder why things happen like that guard getting beat down? I suggest you talk
21   to this woman and have her act professionally instead of like a child. [sic] .” Id. at 1278.
22   Richey’s grievance stated, in relevant part: “It is no wonder why guards are slapped and
23   strangled by some prisoners. When guards like this obese female Hispanic guard abuse their
24   position as much as they abuse their calorie intake, it can make prisoners less civilized than
25   myself to [sic] resort to violence.” ECF No. 52-2, at 61. In short, Richey’s claim that he
26          2
                Overruled by Shaw v. Murphy, 532 U.S. 223, 230 n.2 (2001).

       DEFENDANT’S REPLY TO                                 4                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Corrections Division
       PLAINTIFF’S RESPONSE TO                                                         PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                               Olympia, WA 98504-0116
       FROM ORDER                                                                      (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
            Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 5 of 8




 1   would not have submitted an untrue grievance containing disrespectful language because he
 2   would have believed that it would be investigated and because he could not have predicted
 3   that it would be rejected is belied by his history. Additionally, as he lays out in his letters, if
 4   staff had accepted his grievance containing the disrespectful language, he would have simply
 5   withdrawn the grievance. See Gilbert Decl., Exhibit 1, at 5. Richey knew the grievance would
 6   be rejected and he hoped that his grievance’s similarity to the grievance in Bradley would
 7   support a First Amendment claim. In actuality, Richey’s grievance and arguments in this
 8   case were all built on Richey’s false claim that his grievance was about a particular staff
 9   member whom he could not otherwise identify because he did not know her name. Had the
10   grievance been accepted, Richey would have simply withdrawn it and moved on to his next
11   scheme.
12   B.     Richey’s Allegations Against DOC Staff and Defense Counsel Are Specious and
            Unsupported
13

14          Richey’s claims against DOC staff and defense counsel are based on his own speculation
15   and unfounded accusations. MCC monitors outgoing mail in accordance with DOC policy and
16   state law. See, e.g., Wash. Admin. Code 137-48-030(1) (“All mail intended for or to be sent by
17   an inmate, excluding legal mail discussed in subsection (3) of this section, may be inspected
18   at any time by the staff designated by the superintendent or his/her designee(s).”). Despite
19   his lengthy history in DOC prisons, Richey does not have personal knowledge or information as
20   to how prison investigations are conducted or who might be involved in particular investigations
21   within MCC. The mailroom staff and investigator acted in accordance with their job duties and
22   the applicable DOC policies to review and investigate potential violations of rules and laws
23   evidenced by Richey’s outgoing no-legal mail. See Tuggle Decl., ¶ 3; Gilbert Decl., ¶ 4. His
24   baseless accusations of anything beyond him breaking the rules and getting caught are unfounded
25   speculation and are not entitled to any weight or consideration.
26

       DEFENDANT’S REPLY TO                             5                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       PLAINTIFF’S RESPONSE TO                                                     PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                           Olympia, WA 98504-0116
       FROM ORDER                                                                  (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
             Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 6 of 8




 1   C.     Richey’s Unnoted Motions
 2          Richey appears to have filed a motion to amend and a motion to suppress, neither of

 3   which was noted for the Court’s consideration. Should the Court note such motions or request a

 4   response from Defendants, Defendant will file responses within the applicable timeframes.

 5   D.     The Court Should Dismiss This Matter

 6          Defendant has presented competent evidence that Richey has fabricated the facts

 7   underlying his only surviving claim in this matter. Richey made up his grievance and therefore

 8   had no non-frivolous issue for which to petition for redress. Richey made knowingly false

 9   representations to this Court, and others, repeatedly. Richey’s attempts to cobble together an

10   explanation for this admission are unpersuasive and inconsistent with the facts known to the

11   parties and the Court. Richey has a long history of filing frivolous and malicious litigation in the

12   federal courts. Richey has at least seven qualifying “strikes” under 28 U.S.C. § 1915(e)(2) and

13   (g). See Richey v. Thaut, No. C11-5755 BHS, 2012 WL 1752322 (W.D. Wash. May 16, 2012);

14   Richey v. Thaut, No. 12-35632 (9th Cir. Oct. 17, 2012); Richey v. Glebe, No. C14 5268, 2014

15   WL 2116458 (W.D. Wash. May 21, 2014); Richey v. Sullivan, No. C14-5050 BHS, 2014 WL

16   3928014 (W.D. Wash. Aug. 12, 2014) (dismissed as frivolous and malicious); Richey v. Dean,

17   No. C14 5071 BJR-JRC, 2014 WL 2765733 (W.D. Wash. June 18, 2014); Richey v. Buile, No.

18   12-00528 (W.D. Wash. 2012); Richey v. Glebe, Grays Harbor Superior Court No. 13 2-00474-3

19   (2014). Richey’s correspondence demonstrates that his litigation activity is driven by schemes

20   intended to make money or antagonize DOC staff. The federal courts do not have to tolerate

21   such misconduct, particularly in a case that never should have been filed and which has

22   consumed the dockets of multiple federal courts for seven years. “[C]ourts are not obliged to be

23   a playground where prisoners with nothing better to do continuously file frivolous claims.”

24   Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999). A district court may dismiss a complaint

25   as malicious if it is plainly abusive of the judicial process. Pittman v. Moore, 980 F.2d 994, 995

26   (5th Cir. 1993); Crisafi v. Holland, 655 F.2d 1305, 1309 (D.C. Cir. 1981). The Court should

       DEFENDANT’S REPLY TO                              6               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       PLAINTIFF’S RESPONSE TO                                                     PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                           Olympia, WA 98504-0116
       FROM ORDER                                                                  (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
             Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 7 of 8




 1   exercise its inherent powers and its powers under the civil rules to dismiss this fraudulent and
 2   frivolous action.
 3                                       II.     CONCLUSION
 4          Because a knowing falsehood was the central issue of Richey’s complaint, the Court
 5   should rule that his conduct was a fraud upon the Court and dismiss this action pursuant to its
 6   inherent authority, or vacate its previous order granting Richey summary judgment on his right-
 7   to-petition claim pursuant to Fed. R. Civ. P. 60(b)(3) and (d)(1). In the alternative, the Court
 8   should dismiss this matter pursuant to Fed. R. Civ. P. 41(b) because Richey has failed to comply
 9   with the federal rules. Richey never should have filed this lawsuit and the Court should dismiss
10   it. If the Court believes there are disputed issues of fact that are necessary to decide to resolve
11   this motion, it should grant Defendant’s separately filed motion to submit the contents of
12   Richey’s phone calls for this Court’s consideration, or should hold an evidentiary hearing on this
13   issue and consider such evidence.
14          RESPECTFULLY SUBMITTED this 21st day of June, 2019.
15                                                 ROBERT W. FERGUSON
                                                   Attorney General
16
                                                   s/ Haley Beach
17                                                 HALEY BEACH, WSBA #44731
                                                   Assistant Attorney General
18                                                 Corrections Division
                                                   P.O. Box 40116
19                                                 Olympia, WA 98504-0116
                                                   (360) 586-1445
20                                                 HaleyB@atg.wa.gov
21

22

23

24

25
26

       DEFENDANT’S REPLY TO                             7                ATTORNEY GENERAL OF WASHINGTON
                                                                                 Corrections Division
       PLAINTIFF’S RESPONSE TO                                                     PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                           Olympia, WA 98504-0116
       FROM ORDER                                                                  (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
            Case 3:12-cv-05060-BHS Document 98 Filed 06/21/19 Page 8 of 8




 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below I caused to be electronically filed the DEFENDANT’S
 3   REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR RELIEF FROM
 4   ORDER with the Clerk of the Court using the CM/ECF system and I hereby certify that I have
 5   mailed a copy of the document through United States Postal Service to the following non
 6   CM/ECF participant:
 7   THOMAS W.S. RICHEY, DOC #929444
     MONROE CORRECTIONAL COMPLEX – WSR
 8   PO BOX 777
     MOROE WA 98272-0777
 9
     docmccinmatefederal@DOC1.WA.GOV
10

11          I declare under penalty of perjury under the laws of the United States of America that the
12   foregoing is true and correct.
13          EXECUTED this 21st day of June, 2019, at Olympia, Washington.
14
                                                  s/ Cherrie Melby
15                                                CHERRIE MELBY
16                                                Legal Assistant
                                                  Corrections Division
17                                                PO Box 40116
                                                  Olympia, WA 98504-0116
18                                                (360) 586-1445
                                                  Cherrie.Melby@atg.wa.gov
19

20

21

22

23

24

25
26

       DEFENDANT’S REPLY TO                            8               ATTORNEY GENERAL OF WASHINGTON
                                                                               Corrections Division
       PLAINTIFF’S RESPONSE TO                                                   PO Box 40116
       DEFENDANT’S MOTION FOR RELIEF                                         Olympia, WA 98504-0116
       FROM ORDER                                                                (360) 586-1445
       NO. 3:12-CV-05060-BHS-KLS
